  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 1 of 23 PageID #: 1




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  In the Matter of the Search Regarding: No.       H:    ~
  19-127-04                                 REDACTED APPLICATION FOR
                                            SEARCH AND SEIZURE WARRANT




      I, Adam C. Topping, being duly sworn depose and say:

     I am a Special Agent with the Federal Bureau of Investigation, and have
reason to believe that within the Facebook, Inc. account fully described in
Attachment A, attached hereto and incorporated herein by reference, there is
now concealed certain properly, namely: that fully described in Attachment B,
attached hereto and incorporated herein by reference, which I believe is properly
constituting evidence of the commission of criminal offenses, contraband, the
fruits of crime, or things otherwise criminally possessed, or properly designed or
intended for use or which is or has been used as the means of committing
criminal offenses, concerning violation of 18 U.S.C. § 875(c).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                     Ad^ C. Topping<"S^^Si^genT
                                     Federal Bureau of Investigatioi

      Sworn to before me, and subscribed in my presence on the             day of
December, 2019, at Sioux Falls, South Dakota.




                                     VERONICA L. DUFFY               /
                                     United States Magistrate Judge
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 2 of 23 PageID #: 2




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION



  In the Matter of the Search Regarding    No. _

  19-127-04                                REDACTED AFFIDAVIT IN
                                           SUPPORT OF SEARCH AND
                                           SEIZURE WARRANT




STATE OF SOUTH DAKOTA           )
                                 :SS
COUNTY OF MINNEHAHA             )

                 INTRODUCTION AND AGENT BACKGROUND


      1.    I am a Special Agent (SA) with the Federal Bureau of Investigation

(FBI) assigned to the Sioux Falls, South Dakota, office and I am charged with

investigating violations of federal statutes within the District of South Dakota. I

have worked as a Special Agent with the FBI for more than 11 years. I have

conducted a wide variety of investigations to include international and domestic

terrorism, violent crimes, white collar crimes, and crimes in Indian countiy. The

following information is based oh investigation solely by the FBI. This Affidavit

does not contain the entirety of my knowledge regarding this investigation.

      2.    Through this affidavit, I am requesting that a search warrant be

issued for the following:

      Facebook account number:

      Maintained by Facebook, Inc.
      1601 Willow Road
      Menio Park, CA 94025
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 3 of 23 PageID #: 3




      Public sources revealed the above Faeebook account number to have

eorresponding sereen name Keith Tw Cournoyer. The above aeeount is

hereinafter referred to as Keith Cournoyer's Faeebook account.

      3.    Because this affidavit is being submitted for the limited purpose of

seeuring a seareh warrant, I have not ineluded eaeh and eveiy faet known to me

eoncerning this investigation. I have set forth only those faets that I believe are

necessaiy to establish probable cause to believe that evidence of violations of

Title 18 United States Code § 875(c), involving the eommunieation in interstate

commerce of a threat to injure the person of another, is present in the

information associated with the Faeebook aeeount listed in paragraph 2,

maintained by Faeebook, Ine., 1601 Willow Road, Menlo Park, OA 94025.

      4.    I have worked with other law enforeement personnel regarding this

investigation.   The statements eontained in this affidavit are based on

information that has been provided to me directly or indirectly by witnesses and

other law enforcement personnel. The information and conelusions expressed

are also based upon my own experience and training as a law enforcement

officer, and my personal involvement and knowledge gained during the eourse of

this investigation.

      5.    I make this affidavit in support of an applieation for a search warrant

for content and reeords associated with Faeebook whieh are stored at premises

owned, maintained, controlled, or operated by Faeebook, Ine. The information

and accounts to be searched are deseribed in the following paragraphs and in

Attaehments A and B. This affidavit is made in support of an application for a



                                        [2]
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 4 of 23 PageID #: 4




search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to

require Facebook, Inc. to disclose to the government records and other

information in its possession pertaining to the subscriber or customer associated

with   the   accounts referenced   in   this   affidavit and further   described   in


Attachment A, including the contents of the communications.

       6.     1 have probable cause to believe that evidence of violations of Title

18 United States Code § 875(c), involving communicating a threat to injure the

person of another in interstate commerce, is located within Keith Cournoyer's

Facebook account. 1 have reason to believe that the account will have stored

information and communications that are relevant to this investigation, to

include evidence of the identity of the account subscriber, communications sent

to the account subscriber, and the identities of individuals with whom the

account subscriber has communicated. Thus, as outlined below, and based on

my training and experience, there is probable cause to believe that evidence,

fruits and/or instrumentalities of the aforementioned crime is located in the

account.


                            STATUTORY AUTHORITY


       7.     The legal authority for this search warrant application is derived

from Title 18, United States Code, chapter 121,§§ 2701-11, entitled "Stored Wire

and Electronic Communications and Transactional Records Access." 18 U.S.C.

§ 2703(c)(A) allows for nationwide service of process of search warrants for the

contents of electronic communications.         Pursuant to 18 U.S.C. § 2703, as

amended by the USA PATRIOT Act, Section 220, a government entity may require


                                         [3]
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 5 of 23 PageID #: 5




a provider of an electronic communication service or a remote computing service

to disclose a record or other information pertaining to a subscriber or customer

of such service pursuant to a warrant issued using procedures described in the

Federal Rules of Criminal Procedure by a court with jurisdiction over the offense

under investigation.

                 TECHNICAL BACKGROUND ON FACEBOOK


      8.    Facebook owns and operates a free-access social networking website

of the same name that can be accessed at bttp://www.facebook.com. Facebook

allows its users to establish accounts with Facebook, and users can then use

their accounts to share written news, photographs, videos, and other information

with other Facebook users, and sometimes with the general public.

      9.    Facebook asks users to provide basic contact information to

Facebook, either during the registration process or thereafter. This information

may include the user's full name, birth date, contact e-mail addresses, physical

address (including city, state, and zip code), telephone numbers, screen names,

websites, and other personal identifiers. Facebook also assigns a user

identification number to each account.


      10.   Facebook users can select different levels of privacy for the

communications and information associated with their Facebook accounts. By

adjusting these privacy settings, a Facebook user can make information

available only to himself or herself, to particular Facebook users, to all Facebook

users, or to anyone with access to the Internet, including people who are not

Facebook users. Facebook accounts also include other account settings that



                                       [4]
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 6 of 23 PageID #: 6




users can adjust to control, for example, the types of notifications they receive

from Facebook.


      11.   Facebook users may join one or more groups or networks to connect

and interact with other users who are members of the same group or network. A

Facebook user can also connect directly with individual Facebook users by

sending each user a "Friend Request." If the recipient of a "Friend Request"

accepts the request, then the two users will become "Friends" for purposes of

Facebook and can exchange communications or view information about each

other. Each Facebook user's account includes a list of that user's "Friends" and


a "Mini-Feed," which highlights information about the user's "Friends," such as

profile changes, upcoming events, and birthdays.

      12.   Facebook users can create profiles that include photographs, lists

of personal interests, and other information. Facebook users can also post

"status" updates about their whereabouts and actions, as well as links to videos,

photographs, articles, and other items available elsewhere on the Internet.

Facebook users can also post information about upcoming "events," such as

social occasions, by listing the event's time, location, host, and guest list. A

particular user's profile page also includes a "Wall," which is a space where the

user and his or her "Friends" can post messages, attachments, and links that

will typically be visible to anyone who can view the user's profile.

      13.   Facebook has a Photos application, where users can upload an

unlimited number of albums and photos. , Another feature, of the Photos

application is the ability to "tag" (i.e., label) other Facebook users in a photo or



                                        [5]
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 7 of 23 PageID #: 7




video. When a user is tagged in a photo or video, he or she receives a notification

of the tag and a link to see the photo or video. For Faeebook's purposes, a user's

"Photoprint" includes all photos uploaded by that user that have not been

deleted, as well as all photos uploaded by any user that have that user tagged in

them.


        14.   Facebook users can exchange private messages on Faeebook with

other users. These messages, which are similar to e-mail messages, are sent to

the recipient's "Inbox" on Facebook, which also stores copies of messages sent

by the recipient, as well as other information. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such

comments are lypically associated with a specific posting or item on the profile.

Private message are saved based on user discretion. If the user has deleted any

messages at any point during their activity, Facebook does not keep records of

those messages.

        15.   Facebook Notes is a blogging feature available to Facebook users,

and it enables users to write and post notes or personal web logs ("blogs"), or to

import their blogs from other services, such as Xanga, LiveJournal, and Blogger.

        16.   The Faeebook Gifts feature allows users to send virtual "gifts" to

their friends that appear as icons on the recipient's profile page. Gifts cost money

to purchase, and a personalized message can be attached to each gift. Faeebook

users can also send each other "pokes," which are free and simply result in a

notification to the recipient that he or she has been "poked" by the sender.

Faeebook also has a Marketplace feature, which allows users to post free



                                        [6]
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 8 of 23 PageID #: 8




classified ads. Users can post items for sale, housing,jobs, and other items on

the Marketplace.

      17.   In addition to the applications described above, Facebook also

provides its users with access to thousands of other applications on the

Facebook platform. When a Facebook user accesses one of these applications,

an update about that the user's access or use of that application may appear on

the user's profile page.

      18.   Facebook uses the term "Neoprint" to describe an expanded view of

a given user profile. The "Neoprint" for a given user can include the following

information from the user's profile: profile contact information; Mini-Feed

information; status updates; links to videos, photographs, articles, and other

items; Notes; Wall postings; friend lists, including the friends' Facebook user

identification numbers; groups and networks of which the user is a member,

including the groups' Facebook group identification numbers; future and past

event postings; rejected "Friend" requests; comments; gifts; pokes; tags; and

information about the user's access and use of Facebook applications.

      19.   Facebook also retains Internet Protocol ("IP") logs for a given user ID

or IP address. These logs may contain information about the actions taken by

the user ID or IP address on Facebook, including information about the fype of

action, the date and time of the action, and the user ID and IP address associated

with the action. For example, if a user views a Facebook profile, that user's IP

log would reflect the fact that the user viewed the profile, and would show when

and from what IP address the user did so.




                                       [7]
  Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 9 of 23 PageID #: 9




      20.   Social networking providers like Facebook typically retain additional

information about their users' aeeounts, such as information about the length

of serviee (including start date), the types of service utilized, and the means and

souree of any payments associated with the serviee (including any credit card or

bank account number). In some cases, Faeebook users may communieate

directly with Facebook.about issues relating to their account, such as technical

problems, billing inquiries, or eomplaints from other users. Social networking

providers like Facebook typically retain records about such communications,

including records of contacts between the user and the provider's support

serviees, as well records of any actions taken by the provider or user as a result

of the communications.


      21.   Therefore, the computers of Faeebook are likely to contain all the

material just described, ineluding stored electronic communications and

information concerning subscribers and their use of Faeebook, such as account

access information, transaction information, and account application.

                              PROBABLE CAUSE


      22.   On November 4, 2019, Gavin Little was sentenced in United States

Distriet Court, Distriet -of South Dakota, Southern Division, after being

adjudicated guilty of 18 U.S.C. §§ 1201 and 2, kidnapping, which occurred on

November 25, 2018 involving vietim Keith Cournoyer. Gavin was senteneed to

210 months of imprisonment in the custody of the United States Bureau of

Prisons. I was present during the sentencing hearing and witnessed many family

members and friends of both the defendant and victim in attendance. As part of



                                       [8]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 10 of 23 PageID #: 10




the FBI investigation of Gavin Little, I am aware that the families of Gavin and

Keith are related and that the sentencing of Gavin to imprisonment would create

a dramatic increase in tension between family members. The increase in tension

was evidenced during the hearing by aggressive words spoken by members of

both families, and in particular by Keith's aunt Jean Tiger who reported to me

that a member of Gavin's family made a verbal threat to shoot "her" upon their

return to Wagner, South Dakota. The identity of "her" in that instance is

unknown; however, it is assessed that the statement was made in light of the

prosecution and sentencing of Gavin.

      23.    On November 5, 2019, at 8:35 AM, 1 received two multimedia

messages on my FBI issued cellular telephone from Keith Cournoyer. The

messages contained screenshots of Keith's cellular telephone depicting his

Facebook account and three messages sent from a Facebook account using

screen name Kyle Gullikson. It was apparent that the same account with screen

name Kyle Gullikson sent all three messages as the profile picture for each

message was the same image. Two of the Facebook messages appeared to be

publicly viewable comments made by Kyle, and the third appeared to be a private

message sent by Kyle directly to Keith. The publicly viewable comments read,

"Pussy, 1 will see you, your [sic] a great actor," and "This isn't over bitch." The

private message read, "sup punk, your [sic] dead." Keith responded at 8:33 AM

in a private message back to Kyle that read,"Yeah you guys obviously don't care

about ^Hi-"             is Keith's young daughter who is also related to Gavin's
family.



                                        [9]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 11 of 23 PageID #: 11




      24.   Shortly after I received the multimedia messages from Keith, I spoke

with him via telephone to address his concerns. Keith stated that Kyle is Gavin's

half-brother and that he considered the threat to be a serious matter. Keith was

concerned for his safety and agreed to meet me in-person that morning at the

FBI office in Sioux Falls, South Dakota.

      25.   On November 5, 2019, I conducted an in-person interview of Keith

Cournoyer. Keith accessed his Facebook account on his cellular telephone and

showed me the messages sent by Kyle Gullikson. Keith gave his permission for

me to take photographs of his telephone while the Facebook messages were

displayed. Keith stated that the comment which read, "This isn't over bitch,"

had since been deleted; however, the other comment and the private message

were still present. Time stamps on the Facebook messages indicated that Kyle

had sent the publicly viewable comments in the 1:00 AM hour on November 5,

2019, and the private message at 1:19 AM the same day. Keith stated that he

considered the threat made by Kyle a serious matter, and he was sincerely

concerned for his safety and for that of his family. Keith expressed his concern

that other members of Gavin's family could also attempt to exact revenge against

him because they blamed him for Gavin's imprisonment. Keith also stated his

desire to relocate to Canada in attempt to distance himself and his family from

the threat. Regarding the familial relationship between Gavin and Kyle, Keith

stated that they have the same father. Randy Little.

      25.   On several occasions prior to November 5, 2019, Keith had

expressed concerns for his safety. On September 12, 2019, an email was sent


                                      [10]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 12 of 23 PageID #: 12




by Traci Smith, the public defender for Minnehaha County, to Assistant United

States Attorney (AUSA) Jeff Clapper. Traci wrote that she had met with Keith

regarding a non-case related citation he had received prior to him being

assaulted in November 2018. During the meeting, Keith told Traci that he was

concerned for his safety and that he felt like he was being threatened by people

involved in the federal case. On June 17, 2019, Keith's mother, Darla Cournoyer,

sent a text message to me on my FBI issued cellular telephone requesting

information on victim/witness protection and relocation programs that might be

available to Keith. Darla wrote that Keith was living in fear of "getting finished

off and wanted to relocate to Canada with his family.

        27.   Open source research of Facebook on November 5, 2019 revealed

Facebook      account number                              being   active, having

corresponding screen name Kyle Gullikson, and having corresponding user

name                     The profile picture uploaded by the user of the account

appeared to depict a Native American male fitting the known age of Kyle

Gullikson. Publicly available information displayed in the account revealed the

user attended Marty Indian High School, was from Marty, South Dakota, and

lived in Marty, South Dakota. The user also noted his birthday on the account

to be               1991, which is identical to that of Kyle Gullikson. Based on

my knowledge and experience investigating crimes in Indian country, I know that

Marty, South Dakota, is within the exterior boundaries of the Yankton Sioux

Indian Reservation, and is the same reservation affiliated with Gavin Little and

Keith Cournoyer.



                                      [11]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 13 of 23 PageID #: 13




      28.   On November 7, 2019 a search warrant was served on Kyle

Gullikson's Facebook account ordering the production of records related to this

matter. On November 25, 2019, Facebook provided records which indicate that

Kyle likely deleted the message to Keith, "sup punk, your [sic] dead," as the

message is not evident in the records; however, Keith's response,"Yeah you guys

obviously don't care about Kaylin" is evident. Kyle's public comment,"Pussy, 1

will see you, your [sic] a great actor," is evident; however, his other public

comment,"This isn't over bitch," appears to have been deleted.

      29.   On November 26, 2019,1 spoke with Keith Cournoyer via telephone.

Keith confirmed that he had not deleted the message he had received from Kyle.

From my knowledge of Facebook, I know that the deletion of a Facebook message

by one party of a conversation does not cause the message to be deleted from

the other party's account, therefore, a review of Keith's Facebook account should

reveal evidence of the threatening message sent by Kyle Gullikson.

                                   CONCLUSION


      30.   Based on the above information, I believe that there is probable

cause to believe that evidence relating to violations of Title 18 U.S.C. § 875(c),

involving the communication in interstate commerce of a threat to injure the

person of another, is present in the information associated with the Facebook

account of Keith Cournoyer, account number                              Probable

cause is based on the following:

      a. A Facebook account apparently used by Kyle Gullikson existed
         and was active on November 5, 2019;




                                      [12]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 14 of 23 PageID #: 14




      b. A Facebook account used by Keith Cournoyer existed and was
          active on November 5, 2019;

      c. Messages indicating threats of violence were sent from Kyle
         Gullikson's Facebook account to Keith Cournoyer's Facebook
         account on November 5, 2019, and those threats were considered
         of a serious nature;

      d. The messages sent via Facebook were transmitted in interstate
         commerce.



       INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


      31.    I   anticipate    executing    this   warrant   under   the   Electronic

Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A),

and 2703(c)(1)(A), by using the warrant to require Facebook to disclose to the

Government copies of the records and other information (including the content

of communications) particularly described in Section I of Attachment B. Upon

receipt of the information described in Section I of Attachment B, government-

authorized persons will review that information to locate the items described in

Section II of Attachnient B.


      32.    This Court has jurisdiction to issue the requested warrant because

it is "a court of competentjurisdiction" as defined by 18 U.S.C. § 2711(3) and 18

U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(e)(1)(A). Specifically, the Court is "a

district court of the United States . . . (including a magistrate judge of such a

court)... that - has jurisdiction over the offense being investigated." 18 U.S.C. §

2711(3)(A)(I).

      33.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant.




                                           [13]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 15 of 23 PageID #: 15




                                   Adam C. Topping^jj^fj&gi^ Agenf"'^
                                   Federal Bureau of Investigation

                                                                        day of

December, 2019, at Sioux Falls, South Dakota.




                                   VERONICA L. DUFFY
                                   United States Magistrate Judj




                                    [14]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 16 of 23 PageID #: 16




                       REDACTED ATTACHMENT A


              DESCRIPTION OF PROPERTY TO BE SEARCHED

     This warrant applies to information associated with the following Facebook

account:


                   Account Number:


which is stored at premises owned, maintained, controlled, or operated by
Facebook, Inc., a social networking website provider headquartered at 1601
Willow Road, Menlo Park, CA 94025.
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 17 of 23 PageID #: 17




                             REDACTED ATTACHMENT B


                            Particular Things to be Seized

I.        Information to be disclosed by Facebook, Inc.

          To the extent that the information deserihed in Attachment A is within the


possession, custody, or control of Facebook Inc. ("Facebook"), including any

messages, records, files, logs, or information that have been deleted but are still

available to Facebook, or have been preserved pursuant to a request made under

18 U.S.C. § 2703(f), Facebook is required to disclose the following information to

the government for each user account listed in Attachment A: Such information

should include the below-described content of the subject accounts for the

period November 1, 2019 to November 10, 2019:

          a.    All contact and personal identifying information, including full
                name, user identification number, birth date, gender, contact
                e-mail addresses, physical address (including city, state, and
                zip code), telephone numbers, screen names, websites, and
                other personal identifiers;

          b.    All activity logs for the account and all other documents
                showing the user's activity to include login/logout
                information, corresponding IP addresses, and other Facebook
                activities; and

      ■   e.    All records of eommunicatioris and messages made or received
                by the user, including all private messages, chat history, video
                calling history, and pending "Friend" requests.

II.       Information to be seized by tbe government

          Upon receipt of the information from Facebook, government-authorized

personnel will review it to locate and seize all information described above in

Section I of Attachment A that constitutes fruits, contraband, evidence and

instrumentalities of violations of Title 18 U.S.C. § 875(c), including information
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 18 of 23 PageID #: 18




pertaining to threats to injure Keith Cournoyer made on November 5, 2019.

      Before reviewing data from the electronie storage media or eleetronic

stored information seized pursuant to this warrant for purposes unrelated to this

investigation, the Government agrees to request another search warrant from

the court.




                                       [2]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 19 of 23 PageID #: 19




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION




  In the Matter of the Search Regarding No.       H!         -9^
  19-127-04                                REDACTED SEARCH AND
                                           SEIZURE WARRANT




TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER


      An application by a federal law enforcement officer or an attorney for the
government requests the search of the Facebook, Inc. account fully described in
Attachment A, attached hereto and incorporated herein by reference.

     I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above, and that such search
will reveal evidence of the commission of criminal offenses, contraband, the fruits
of crime, or things otherwise criminally possessed, or properly designed or
intended for use or which is or has been used as the means of committing
criminal offenses, concerning violation of 18 U.S.C. § 875(c), as fully described
in Attachment B, attached hereto and incorporated herein by reference.

      YOU ARB COMMANDED to execute this warrant on or before
        / "2."/ 7~"M              (not to exceed 14 days)
ISUn the da5dime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night asI find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the properly was taken.

      The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.

      □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who, or whose properly, will be searched or seized.
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 20 of 23 PageID #: 20




□ for         days (not to exceed 30).
□ until, the facts justifying, the later specific date of.


I^'3 I             S-15 ffVA. C_S/at Sioux Falls, South Dakota
Date and Time Issued       ''



                                       VERONICA L. DUFFY
                                       United States Magistrate Judge




                                         [2]
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 21 of 23 PageID #: 21




                       REDACTED ATTACHMENT A


              DESCRIPTION OF PROPERTY TO BE SEARCHED

     This warrant applies to information associated with the following Facebook

account:


                   Account Number:


which is stored at premises owned, maintained, controlled, or operated by
Facebook, Inc., a social networking website provider headquartered at 1601
Willow Road, Menio Park, OA 94025.
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 22 of 23 PageID #: 22




                         REDACTED ATTACHMENT B


                        Particular Things to be Seized

I.    Information to be disclosed by Facebook, Inc.

      To the extent that the information described in Attachment A is within the


possession, custody, or control of Facebook Inc. ("Facebook"), including any

messages, records, files, logs, or information that have been deleted but are still

available to Facebook, or have been preserved pursuant to a request made under

18 U.S.C. § 2703(f), Facebook is required to disclose the following information to

the government for each user account listed in Attachment A: Such information

should include the below-described content of the subject accounts for the

period November 1, 2019 to November 10, 2019:

      a.    All contact and personal identifying information, including full
            name, user identification number, birth date, gender, contact
            e-mail addresses, physical address (including city, state, and
            zip code), telephone numbers, screen names, websites, and
            other personal identifiers;

      b.    All activity logs for the account and all other documents
            showing the user's activity to include login/logout
            information, corresponding IP addresses, and other Facebook
            activities; and

      c.    All records of communications and messages made or received
            by the user, including all private messages, chat history, video
            calling history, and pending "Friend" requests.

II.   Information to be seized by tbe government

      Upon receipt of the information from Facebook, government-authorized

personnel will review it to locate and seize all information described above in

Section I of Attachment A that constitutes fruits, contraband, evidence and

instrumentalities of violations of Title 18 U.S.C. § 875(c), including information
 Case 4:19-mj-00083-VLD Document 1 Filed 12/03/19 Page 23 of 23 PageID #: 23




pertaining to threats to injure Keith Cournoyer made on November 5, 2019. .

      Before reviewing data from the electronic storage media or electronic

stored information seized pursuant to this warrant for purposes unrelated to this

investigation, the Government agrees to request another search warrant from

the court.




                                       [2]
